709 S.E.2d 918 (2011)
In the Matter of B.G.
Appealed by Father.
No. 513P10.
Supreme Court of North Carolina.
June 15, 2011.
Annick I. Lenoir-Peek, for Graves, Bryant.
Thomas Jordan, Deputy County Attorney, for Durham County Department of Social Services.
Jessica Fludd, for Graves, Michelle Dalton.
John W. O'Hale, Benson, for GAL.

ORDER
Upon consideration of the conditional petition filed on the 22nd of December 2010 by Petitioner (Durham County Dept. of Social Services) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 15th of June 2011."
JACKSON, J. recused.